             Case 2:17-cr-00155-MCE Document 143 Filed 09/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-155-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   LUIS NUNEZ,                                        DATE: September 3, 2020
     PABLO VARGAS,                                      TIME: 10:00 a.m.
15   GREGORIO NUNEZ,                                    COURT: Hon. Morrison C. England, Jr.
16                               Defendant.
17

18          This case was set for a status conference on September 3, 2020. By this stipulation, the parties

19 request that the Court continue the status conference to October 15, 2020, and to exclude time under the
20 Court’s General Orders, as well under Local Code T4, for the reasons set forth below.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00155-MCE Document 143 Filed 09/02/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00155-MCE Document 143 Filed 09/02/20 Page 3 of 4


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant Pablo

 3 Vargas, by and through his counsel of record, T. Lance Archer, hereby stipulate as follows:

 4          1.     By this stipulation, defendant Pablo Vargas now moves to exclude time between

 5 September 3, 2020, and October 15, 2020, under Local Code T4. Defendants Luis Nunez and Gregorio

 6 Nunez have both pleaded guilty, and neither of them join in this stipulation.

 7          2.     The parties to this stipulation agree and stipulate, and request that the Court find the

 8 following:

 9                 a)      The government has represented that the discovery associated with this case

10          includes several reports, which the government has produced, as well as video and audio

11          surveillance, which the government has produced. In addition, there is physical evidence

12          involved in this case. All of this discovery has been either produced directly to counsel, or made

13          available for inspection and copying.

14                 b)      Counsel for defendant desires additional time to review the discovery, and will

15          need additional time. Defense counsel will also need time to review the current charges, to

16          investigate and conduct research related to the current charges, and to discuss potential

17          resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period between September 3, 2020, and

27          October 15, 2020, inclusive, is deemed excludable pursuant to this Court’s General Orders, and

28          to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00155-MCE Document 143 Filed 09/02/20 Page 4 of 4


 1          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

 2          justice served by taking such action outweigh the best interest of the public and the defendant in

 3          a speedy trial.

 4          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8    Dated: September 1, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
 9
                                                              /s/ JAMES R. CONOLLY
10                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
11

12
      Dated: September 1, 2020                                /s/ T. LANCE ARCHER
13
                                                              T. LANCE ARCHER
14                                                            Counsel for Defendant
                                                              PABLO VARGAS
15

16

17

18
                                            FINDINGS AND ORDER
19
            IT IS SO ORDERED.
20

21
     Dated: September 2, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
